UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-7239



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


FRED SHORES, JR.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Graham C. Mullen, Chief
District Judge. (CR-90-49, CA-97-146-5-MU)


Submitted:   January 7, 1999                 Decided:   January 19, 1999


Before WIDENER,* MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred Shores, Jr., Appellant Pro Se. Brian Lee Whisler, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.




     *
       Judge Widener did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Fred Shores, Jr., seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Shores, Nos. CR-90-49;

CA-97-146-5-MU (W.D.N.C. Aug. 6, 1998).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2